Title: From Benjamin Franklin to Samuel Cooper Johonnot, 7 January 1783
From: Franklin, Benjamin
To: Johonnot, Samuel Cooper


My dear young FriendPassy, Jany. 7. 1782 [i.e., 1783]
I received your kind good Wishes of a Number of happy Years for me. I have already enjoy’d and consum’d nearly the whole of those allotted me, being now within a few Days of my 78th.— You have a great many before you; and their being happy or otherwise will depend much on your own Conduct. If by diligent Study now, you improve your Mind, and practice carefully hereafter the Prompts of Religion & Virtue, you will have in your favour the Promise respecting the Life that now is, as well as that which is to come. You will possess true Wisdom, which is nearly allied to Happiness; Length of Days are in her right hand, and in her left hand Riches & Honours; all her Ways are Ways of Pleasantness, and all her Paths are Peace!
I am glad to hear that you are intitled to a Prize. It will be pleasing News to your Friends in New England, that you have behav’d so as to deserve it. I pray God to bless you, and render you a Comfort to them and an Honour to your Country. I am, Your affectionate Friend
B Franklin
Mr. S. C. Johonnot
